t c memo united_states tax_court william m donovan petitioner v commissioner of internal revenue respondent docket nos filed date alyce c halchak for petitioner julia a cannarozzi for respondent memorandum opinion dawson judge these cases were assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below ‘unless otherwise indicated section references are to the internal_revenue_code in effect at the time that the petitions were filed in these cases rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge carluzzo special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s request to abate interest on deficiencies for the years and on date respondent issued a notice of final_determination denying petitioner’s request to abate interest on deficiencies for the years and in response to each notice a timely petition was filed pursuant to sec_6404 the two abatement cases were consolidated for trial briefing and opinion the issue for decision is whether respondent’s failure to abate accrued interest assessed on deficiencies for the years through inclusive as requested in petitioner’s claims for abatement was an abuse_of_discretion background some of the facts have been stipulated and are so found at the time the petitions in these cases were filed petitioner resided in new canaan connecticut although not readily apparent from the magnitude of the record in these cases which include sec_109 exhibits and the after the petitions were filed in these cases sec_6404 g was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_685 testimony of four witnesses over days of trial the relevant facts are not in dispute and are easily summarized during and petitioner invested in certain tax_shelter partnerships the tax_shelters deductions or losses stemming from the tax_shelters were claimed on his federal_income_tax returns for those years a deficiency was determined for each of those years the deficiency years on date petitioner petitioned this court for a redetermination of the deficiency and on date petitioner petitioned this court for redeterminations of the and deficiencies the deficiency cases the tax_shelters generated approximately big_number tax_court cases most of the taxpayers involved in those cases were represented by two attorneys the project attorneys petitioner was not instead petitioner was represented by attorney robert w taylor after various pretrial proceedings and arrangements in a settlement was negotiated between the project attorneys and respondent although not represented by the project attorneys petitioner was given the opportunity in to settle the deficiency cases upon the same terms that the project attorneys negotiated for their clients upon the advice and recommendation of mr taylor petitioner rejected the settlement seven years later in petitioner accepted the settlement offered to him in stipulated decision documents reflecting - the redetermined deficiencies the deficiencies were entered in petitioner paid the and deficiencies on date he paid the deficiency on date and he paid the deficiency on date none of the interest that has accrued on any of the deficiencies has been paid in claims for abatement originally made in date and resubmitted in date petitioner requested abatements of all of the interest that had accrued on the deficiencies as noted above petitioner’s claims were denied in notices of final_determination issued by respondent in discussion subject_to exceptions not relevant here interest on a deficiency begins to accrue on the due_date of the return and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 the commissioner has the authority to abate the assessment of interest on a deficiency if the accrual of such interest is attributable to an error or delay by an official or employee of the internal_revenue_service in performing a ministerial_act see sec_6404 a ministerial_act means a procedural or sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit respondent to abate interest with respect to an unreasonable error or delay resulting from managerial or continued - - mechanical act that does not involve the exercise of judgment see 113_tc_145 sec_301_6404-2t temporary proced admin regs fed reg date subject_to various procedural and other requirements set forth in the statute and not here in dispute the court has jurisdiction over any_action brought by a taxpayer to determine whether the commissioner’s failure to abate interest was an abuse_of_discretion see sec_6404 as a preliminary point we note that interest is defined as compensation_for the use or forbearance of money 308_us_488 use or forbearance connotes the passage of time consistent with the definition of interest sec_6404 requires not only the identification of an error or delay caused by a ministerial_act on the commissioner’s part but the identification of a specific period of time over which interest should be abated as a result of the error or delay see eg 112_tc_230 douponce v commissioner tcmemo_1999_398 the expected correlation between the error or delay attributable to a ministerial_act on respondent’s part anda specific period of time is for the most part missing in these continued ministerial acts the amendment is effective for interest accruing with respect to deficiencies or payments for tax years beginning after date and is therefore inapplicable here -- - cases because petitioner requests that all interest with respect to the deficiencies be abated in effect petitioner is not so much seeking an abatement of interest as he is an exemption from it characterized in that manner and among other infirmities’ the scope of petitioner’s request simply put is beyond that contemplated by the statute which the congress did not intend would be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 respondent’s failure to abate interest as requested in petitioner’s claims is supported not only by the overly broad scope of those claims but for other reasons as discussed below in the context of specific time frames subject_to other requirements under e a taxpayer is entitled to an abatement of assessed interest on a deficiency only for any period starting after the internal_revenue_service has contacted the taxpayer in writing with respect to such there are variances between the relief requested in petitioner’s claims for abatement and the relief requested in petitioner’s brief because we review respondent’s failure to abate interest for abuse_of_discretion we focus upon the claims for abatement cf sego v commissioner t c -the petitions suggest that because the deficiencies reflected in the stipulated decisions entered in the deficiency cases are less than the deficiencies determined in the notices of deficiency upon which those cases were based respondent erred within the meaning of sec_6404 the pure folly of this position is reflected by its abandonment on brief - deficiency sec_6404 stated differently sec_6404 e does not provide for the abatement of interest assessed on a deficiency for the period between the dates that the return is due and the taxpayer is contacted in writing with respect to the deficiency in his brief petitioner appears to have recognized this limitation but he does not expressly concede entitlement to abatements of interest that accrued prior to the relevant dates which are not in dispute in any event for each of the deficiency years respondent’s failure to abate interest for the period that ran from the due_date of the return until respondent contacted petitioner in writing with respect to the deficiency is consistent with the statute because the statute does not authorize an abatement of interest for such period respondent’s failure to do so is not an abuse_of_discretion petitioner’s primary contention is that interest on the deficiencies should be abated because of respondent’s conduct in connection with the deficiency cases according to petitioner the deficiency cases could have been concluded much sooner than they were if not for certain actions on respondent’s part first we disagree with petitioner’s suggestion that progress in the deficiency cases was controlled by respondent more importantly to the extent that petitioner identified specific actions taken by respondent in the deficiency cases such actions --- - were not ministerial acts within the meaning of sec_6404 see 113_tc_206 lee v commissioner supra furthermore sec_6404 applies only if no significant aspect of such error or delay can be attributed to the taxpayer involved as we view the matter petitioner’s conduct more so than respondent’s resulted in the length of time that the deficiency cases were pending before this court petitioner could have settled the deficiency cases within year after the second case was filed instead he waited approximately years to do so mr taylor petitioner’s attorney in the deficiency cases testified that at the time he did not understand respondent’s settlement offer and the delay in accepting it was due to respondent’s failure or refusal to explain it to him mr taylor’s explanation for the delay is less than compelling considering his testimony long after the fact that in his opinion petitioner should not have accepted respondent’s offer because of the weaknesses in respondent’s positions in the deficiency cases nevertheless even if respondent had some obligation to explain the settlement proposal to petitioner’s attorney in the deficiency cases an obligation assumed by petitioner but unsupported by any authority and even if respondent failed to do so respondent’s failure does not constitute a ministerial_act --- - we have considered all of petitioner’s complaints regarding respondent’s conduct in connection with the deficiency cases including the claim made in petitioner’s brief that the deficiency was erroneously overstated in the stipulated decision entered in the case involving that year and find that none supports a ground for relief under sec_6404 respondent’s conduct in connection with the deficiency cases provides no basis to conclude that respondent’s failure to abate interest was an abuse_of_discretion petitioner paid the deficiencies on various dates between september and date none of the interest has been paid as of the date that each of the deficiencies was paid interest ceased to run on the underlying tax however because no interest was paid and because interest that accrued after date is compounded daily interest continued to accrue and continues to accrue after the dates that the deficiencies were paid interest accruing after the dates that the deficiencies were paid is due to petitioner’s failure to pay the outstanding interest obligations and not due to a ministerial_act on respondent’s part see douponce v commissioner tcmemo_1999_398 respondent’s failure to abate interest for any period after the dates that the deficiencies were paid was not an abuse_of_discretion to reflect the foregoing decisions will be entered for respondent
